                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:19-CV-568-RJ

 GEORGE ANDERS, .

                        Plaintiff/Claimant,

 v.
                                                                      ORDER
 ANDREW SAUL,
 Commissioner of Social Security,

                        Defendant.


       This matter is before the court on the parties' cross-motions for judgment on the pleadings

[DE-15, -19] pursuant to Fed. R. Civ. P. 12(c). Claimant George Anders ("Claimant") filed this

action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking judicial review of the denial of his

applications for a period of disability and Disability Insurance Benefits ("DIB"). The time for

filing responsive briefs hai expired, and the pending motions are ripe for adjudication. Having

carefully reviewed the administrative record and the motions and memoranda submitted by the

parties, Claimant's Motion for Judgment on the Pleadings is allowed, Defendanfs Motion for

Judgment on the Pleadings is denied, and the case is remanded to the Commissioner, pursuant to

sentence four of§ 405(g), for furtlier proceedings.

                               I. STATEMENT OF THE CASE

       Claimant protectively filed an application for a period of disability and DIB on December

13, 2016, alleging disability beginning August 26, 2015. (R. 15, 187-88). His claim was denied

initially and upon reconsideration. (R. 15, 80-105). A hearing before the Administrative Law

Judge ("ALJ") was held on September 5, 2018, at which Claimant, represented by counsel, and a
                                              \                                       .




         Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 1 of 13
vocational expert ("VE") appeared and testified. (R. 15,, 32-79). On December 4, 2018, the ALJ

issued a decision denying Claimant's request for benefits. (R. 12-31). On October 22, 2019, the
                                  '   /
Appeals Council denied Claimant's request for review. (R. 1-6). Claimant then filed a complaint

in this court.seeking review of the now-final administrative decision.

                                 II. STANDARD OF REVIEW

        The scope of judicial review of a final agency decision regarding disability benefits under

the Social Security Act ("Act"), 42 U.S.C. § ·301 et seq., is limited to determining whether

substantial evidence supports the Commissioner's factual findings and whether the decision was
                                                                                       r
                                                                                       {
reached through the application of the correct legal standards., See Coffman v. Bowen, 829 F.2d

514, 517 (4th Cir. 1987). "The findings of the Commissioner ... as to any fact, if supported by

substantial evidence; shall be conclusive .... " 42 U.S.C. § 405(g). Substantial evidence is

· "evidence which a reasoning mind would accept as sufficient to support a particular conclusion."

Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). While substantial evidence is not a "large

or considerable amount of evidence," Pierce v. Underwood, 487 U.S. 552,565 (1988), it is "more

than a mere scintilla ... and somewhat less than a preponderance." Laws, 368 F.2d at 642. "In

reviewing for substantial evidence, [the court should not] undertake to re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

 [Commissioner]." Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chafer, 76

F.3d 585, 589 (4th Cir. 1996), superseded by regulation on other grounds, 20 C.F.R.

§ 416.927(d)(2)). Rather, in conducting the "substantial evidence" inquiry, the court's review is

limited to whether the ALJ analyzed the relevant evidence and sufficiently explained his or her

findings and rationale in crediting the evidence. Sterling Smokeless Coal Co. v. Akers, 131 F.3d

438, 439-40 (4th Cir. 1997).

                                                 2



           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 2 of 13
                         III. DISABILITY EVALUATION PROCESS

       The disability determination is based on a five-step sequential evaluation process as set

forth in 20 C.F.R. § 404.1520 under which the ALJ is to evaluate a claim:

       The claimant (1) must not be engaged in "substantial gainful activity," i.e., currently
       working; and (2) must have a "severe" impairment that (3) meets or exceeds [in
       severity] the "listings" of specified impairments, or is otherwise incapacitating to
       the extent that the claimant does not possess the residual functional capacity to (4)
       perform ... past work or (5) any other work.

Albright v. Comm 'r ofthe SSA, 174 F.3d 473,475 n.2 (4th Cir.1999). "If an applicant's claim fails

at any step of the process, the ALJ need not advance to the subsequent steps." Pass v. Chater, 65

F.3d 1200, 1203 (4th Cir. 1995) (citation omitted) .. The burden of proof and production during the

first four steps of the inquiry rests· on the claimant. Id At the fifth step, the burden shifts to the

ALJ to show that other work exists in the national economy which the claimant can perform. Id

       When assessing the severity of mental impairments, the ALJ must do so in accordance with

the "special technique" described in 20 C.F.R. § 404.1520a(b)-(c).          This regulatory scheme

identifies four broad functional areas in which the ALJ rates the degree of functional limitation

resulting from a claimant's mental impairment(s): understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaini~g pace; and adapting

or managing oneself. Id § 404.1520a(c)(3). The ALJ is required to incorporate into his written

decision pertinent findings and conclusions based on the "special technique."                      Id

§ 404.1520a(e)(3}.

       In this case, Claimant alleges the ALJ erred in: (1) weighing the opinion of Dr. Bamdad

Farhad and (2) failing to perform a function-by-function evaluation of Claimant's ability to lift and

handle with his left hand. Pl.'s Mem. [DE-16] at 8-15.



                                                  3



           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 3 of 13
                                              IV. ALJ'S FINDINGS

         Applying the above-described sequential evaluation process, the ALJ found Claimant "not

disabled" as defined in the Act. At step one, the ALJ found Claimant had not engaged in substantial

gainful employment since August 26, 2015, the alleged onset date. (R. 17). Next, the ALJ

determined Claimant had the following severe impairments: right shoulder dysfunction; status post

two arthroscopic surgeries; missing digits of the left hand, second, third, and fourth fingers;

degenerative disc disease of the lumbar spine; hypertension; and obesity. Id. TheALJ also found

Claimant had nonsevere impairments of gastroesophageal reflux disease ("GERD"); syncope, one

episode with coughing spell, no significant treatment; bronchitis; sinusitis; hiatal hernia, little

treatment; left elbow, epicondylitis, little treatment; left lower extremity laceration; glucose

intolerance/pre-diabetes; acute diverticulitis with microperforation; thrombocytopenia, no

significant treatment; history of probable TIA (transient ischemic attack), with facial weakness,

resolved, with no recent treatment, with negative CT scan; tobacco abuse; and skin tags. · (R. 17-

18). However, at step three, the ALJ concluded these impairments were not severe enough, either

individually or in combination, to meet or medically equal one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (R. 18).

         Prior to proceeding to step four, the ALJ assessed Claimant's RFC, finding Claim~t had

the ability to perform light work 1 requiring the following limitations:

         occasionally push/pull and operate hand controls with the right upper extremity;
         never push/pull and operate hand controls with the left upper extremity;
         occasionally climb ramps or stairs; never climb ladders, ropes or scaffolds;

1 Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing

up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involv~s sitting ~ost of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do
substa11tially all of these activities. If an individual can perform light work, he or she can also perform sedentary work,
unless there are additional limiting factors such as the loss of fine dexterity or the inability to sit for long periods of
time. 20,C.F.R. § 404.1567(b).
                                                            4


             Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 4 of 13
       occasionally balance; frequently stoop, kneel and crouch; occasionally crawl;
       frequently reach with the right upper extremity; never reach overhead with the right
       upper extremity; frequently handle objects and finger with the right upper extremity;
       occasionally handle objects with the left upper extremity; and never finger with the
       left upper extremity.

(R. 18-25). In making this assessment, the ALJ found Claimant's statements about his limitations ·

not entirely consistent with the medical and other evidence. (R. 24).

       At step four, the ALJ concluded Claimant did not have the RFC to perform the requirements

of his past relevant work as an automobile body repairer, department manager, shop estimator, or

tow truck operator. (R. 25). Nonetheless, at step five, upon considering Claimant's age, education,

work experience, and RFC, the ALJ determined Claimant is capable of adjusting to the demands

of other employment opportunities th~t exist in significant numbers in the national economy. (R.

26-27).

                                        V. DISCUSSION

A.     The ALJ erred in weighing the medical opinion of Dr. Farhad.

       Claimant contends the ALJ erred in giving partial weight to Dr. Farhad's opinion. Pl.'s
                                                                                         '
Mem. [DE-16] at 8---:-11. When assessing a claimant's RFC, the ALJ must consider the opinion

evidence. 20 C.F.R. · § 404.1545(a)(3 ). Regardless of the source, the ALJ must evaluate every

medical opinion received. Id § 404.1527(c). In general, the ALJ should give more weight to the

opinion of an examining medical source than to the opinion of a non-examining source. Id

§ 404.1527(c)(1 ). Additionally, more weight is generally given to opinions of treating sources,

who usually are most able to provide "a detailed, longitudinal picture" of a claimant's alleged

disability, than non-treating sources such as consultative examiners. Id § 404.1527(c)(2). When

the opinion of-a treating source regarding the nature and severity of a claimant's impairments is

"well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

                                                5



          Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 5 of 13
inconsistent with the other substantial evidence," it is given controlling weight. Id However, "[i]f

a physician's opinion is not supported by clinical evidence or if it is inconsistent with other

substantial evidence, it should be accorded significantly less weight." Craig, 76 F.3d at 590.

          If the ALJ determines that a treating physician's opinion should not be considered

controlling, the ALJ must then analyze and weigh all of the medical opinions in the record, taking

into account the following non-exclusive list: (1) whether the physician has examined the applicant,

(2) the treatment relationship between the physician and the applicant, (3) the supportability of the

physician's opinion, (4) the consistency of the opinion with the record, and (5) whether the

physician is a specialist. Johnson v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R.

§ 404.1527). An ALJ may not reject medical evidence for the wrong reason or no reason. See

Wireman v. Barnhart, No. 2:05-CV-46, 2006 WL 2565245, at *8 (W.D. Va. Sept. 5, 2006). "In

most cases, the ALJ's failure to consider a physician's opinion (particularly a treating physician)

or to discuss the weight given to that opinion will require remand." Love-Moore v. Colvin, No.

7:12-CV-104-D, 2013 WL 5350870, at *2 (E.D.N.C. Sept. 24, 2013) (citations omitted). However,

"[a]n ALJ's determination as to the weight to be assigned to a medical opinion generally will not

be disturbed absent some indication that the ALJ has dredged up 'specious inconsistencies,' or has

failed to give a sufficient reason for the weight afforded a particular opinion." Dunn v. Colvin, 607

F. App'x 264, 267 (4th Cir. 2015) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir.

1992)).

          Dr. Farhad performed a consultative examination of Claimant on February 18, 2017. (R.

581-84). He concluded:

          The claimant has mild limitations with sitting, mild-to-moderate limitations with
          standing and mild limitations with walking. He has ,moderate limitations with
          lifting and carrying on the right. He is unable to lift or carrying (sic) a thing with

                                                    6



             Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 6 of 13
       the left hand. He has moderate limitations with reaching and mild limitations with
       handling with the right hand. No limitation with feeling or grasping and again no
       functionality with the left hand. The claimant also has mild limitations with
       bending, moderate limitations with stooping, crouching, and squatting. The
       claimant does not have any visual or communicative limitations. He does not use
       an assistive device to ambulate.

(R. 583-84). The ALJ gave Dr. Farhad's opinion partial weight because it

       is consistent with his thorough exam and mostly consistent with the objective
       medical and other evidence of record, as described above. However, the complete
       record, to include the claimant's testimony, supports the residual functional
       capacity herein, to include claimant's left upper extremity limitations. Of note, Dr.
       Farhad only examined the claimant one time and his limitations are not expressed
       in vocationally relevant terms.

(R. 25).

      · First, theALJ found that Dr. Farhad's opinion is mostly consistent with the record, but the·

complete record, including Claimant's testimony, supports the RFC. Id Claimant contends that

the ALJ's reasoning is unpersuasive, Pl.'s Mem. [DE-16] at 9-11, and the court agrees that

Claimant's testimony appears consistent with Dr. Farhad's opinion. Claimant testified that he

injured his left hand in 1989 and has adapted over the years, including doing bodywork on cars

sometimes, turning a wrench if it is not small, using a ratchet screwdriver, writing with his right

hand, and operating a wrecker. (R. 41--43). He worked as an assistant manager and then as a

manager of a body shop, where he lifted up to twenty-five pounds. (R. 44--47). However, when

he injured his shoulder in August 2015, the alleged onset date, he stopped working entirely. (R.

48). He owns four vehicles, and he does not work on them at all; he does not even change the oil.

Id Claimant testified that he cannot reach overhead; he can pick up a loaf of bread, cereal, and a

two liter soda; he drops glasses of tea.when he tries to pick them up; most days, his pain is four or

five out of ten; extra strength Tylenol makes the pain bearable; he can shower but needs help

getting a shirt over his shoulder; he can vacuum and wash clothes with breaks; his wife cooks, and

                                                 7



           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 7 of 13
he puts dishes in the dishwasher; he cuts the grass with a riding lawnmower; and he goes to the

grocery store. (R. 49-55). He can drive short distances, but if he drives twelve miles, he is

uncomfortable and stiff. (R. 57}. His shoulder pain gets worse at night, and he is not able to sleep

more than five hours, so he has to take a nap during the day. (R. 62). The ALJ found that Dr.

Farhad's opinion was consistent with his exam and most of the record, but noted that the entire

record, including Claimant's testimony, supported the RFC, thereby implying that Claimant's-

testimony was inconsistent with Dr. Farhad's opinion. (R. 25). It is not clear how Claimant's

testimony is inconsistent with the opinion, and the court is unable to trace the ALJ's reasoning with

respect to his first reason for discounting the opinion.

       Second, the ALJ explained that he discounted the opinion because Dr. Farhad examined

Claimant only once. (R. 25). This rationale may serve as ,a reason for discounting an opinion, for

more weight is generally given to treating sources than non-treating sources. See 20 C.F.R.

§ 404.1527(c)(2) (explaining that more weight is generally given to opinions of treating sources,

who usually are most able to provide "a detailed, longitudinal picture" of a claimant's alleged

disability, than non-treating sources such as consultative examiners); Lamb v. Saul, No. 2:19-CV-

26-FL, [DE-31], at *9 (E.D.N.C. July 6, 2020) (finding no error where an ALJ discounted an

opinion because a consultative examiner saw the claimant on only one occasion), adopted by 2020

WL 4784699, at *3 (E.D.N.C. Aug. 18, 2020). Here, however, the ALJ weighed three medical

opinions, and they were all from consultants. (R. 24-25). The ALJ gave significant weight to the

other two medical opinions and explained that he did so because they were consistent with the

overall record. (R. 25). It is not clear how Dr. Farhad's opinion is different; as explained above,

the ALJ found that his opinion was mostly consistent with the record; and the ALJ did not explain

how it was inconsistent with Claimant's testimony. Additionally, the other two consultants were

                                                  8



           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 8 of 13
non-examining sources, but Dr. Farhad examined Claimant.               See 20 C.F.R. § 404.1527(c)

(providing that an ALJ should generally give more weight to the opinion of an examining medical

source than to the opinion of a non-examining source). The court cannot trace the ALJ's reasoning

in giving partial weight to Dr. Farhad's opinion and significant weight to the non-examining

consultants' opinions.

         Third, the ALJ found that Dr. Farhad did not express Claimant's limitations in vocationally

relevant terms. (R. 25) .. A vocationally relevant term "provides functional limitations arising from

[the claimant's] impairments." Gillis v. Colvin, No. 1:14CV426, 2015 WL 4644777, at *6

(M.D.N.C. Aug. 4, 2015). Here, Dr. Farhad assessed Claimant's ability to sit, stand, walk, lift,

carry, handle, feel or grasp, bend, stoop, crouch, and squat. (R. 583-84). It is not clear how Dr.

Farhad's opinion is vocationally irrelevant. See Jones v. Saul, No. 5:18-CV-177-BO, 2019 WL

2884279, at *2 (E.D.N.C. July 3, 2019) (finding that anALJ erred in concluding that an opinion

was not expressed in vocationally relevant terms because "Dr. Coplin's opinions are in regard to

plaintiffs ability to sit, stand, lift and 'carry, and push and pull, which are directly relevant to the

inquiry into whether a claimant can perform substantial gainful activity."). Accordingly, the court

cannot trace the ALJ's reasoning with respect to any of the three reasons he discounted Dr. Farhad's

opinion, and remand is appropriate for the ALJ to more thoroughly explain the weight given to the

op1mon.

B.       The ALJ did not err in failing to perform a ·function-by-function evaluation of
         Claimant's ability to lift and handle.

         Claimant contends the ALJ failed to adequately explain the limitations to occasional

handling with the left hand and the full range of light lifting and carrying. Pl.'s Mem. [DE-16] at

12-15.    "[T]he residual functional capacity 'assessment must first identify the individual's


                                                   9



            Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 9 of 13
 functional limitations or restrictions and assess his or her work-related abilities on a function-by-

 function basis, including the functions' listed in the regulations." Mascio v. Colvin, 780 F.3d 632,

 636 (4th Cir. 2015) (quoting S.S.R. 96-8p).       The ALJ must provide "a narrative discussion

 describing how the evidence supports each conclusion, citing specific medical facts (e.g.,

 laboratory findings) and nonmedical evidence (e.g., daily activities, observations)." Id (quoting

 S.S.R. 96-8p). "Only after such a function-by-function analysis may an ALJ express RFC 'in terms

 of the exertional levels of work."' Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016) (quoting

Mascio, 780 F.3d at 636); see also Cliffordv. Apfel, 227 F.3d 863,872 (7th Cir. 2000) (observing

 that the ALJ "must build an accurate and logical bridge from the evidence to his conclusion") .

. However, the Fourth Circuit has rejected "a per se rule requiring remand when the ALJ does not

perform an explicit function-by-function analysis." Mascio, 780 F.3d at 636. Rather, the court

explained that "[r]emand may be appropriate ... where anALJ fails to assess a claimant's capacity

to perform relevant functions, despite contradictory evidence in the record, or where other

 inadequacies in theALJ's analysis frustrate meaningful review." Id (citation omitted). Therefore,

 despite an ALJ's failure to conduct the function-by-function analysis, the court must look to the

 ALJ's RFC discussion to determine whether it otherwise provides a sufficient basis for meaningful

review.

          In regards to Claimant's ability to handle, lift, and carry, the ALJ noted: "The claimant

 asserts pain with using his upper right shoulder/arm for lifting and/or carrying and difficulty with

handling and fingering due to severed fingers." (R. 19). The ALJ then discussed Claimant's April

2015 MRI of his right shoulder, which showed a rotator cuff tear; his May 2015 surgery on his

right shoulder; his May, June, and July 2015 orthopedic follow-up visits in which he reported pain

 and problems lifting his right arm; his August 2015 MRI which showed a recurrent rotator cuff
                                                . 10



            Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 10 of 13
tear; his September 2015 surgery; his October 2015 follow-up appointment in which ·Claimant

noted less pain; his November and December 2015 physical therapy notes in which Claimant was

making good progress and had "fairly mild" pain; his January 2016 physical therapy notes in which

 Claimant was making slow progress but was improving; his February 2016 physical therapy notes

. in which he reported to be independent in all self-care activities; his March 2016 physical therapy

notes in which he had decreased pain with overhead lifting; his April 2016 physical therapy notes

in which he was hesitant to do yard activities with his right arm; his July 2016 primary care visit

in which Claimant reported intermittent pain and limited range of motion and stated that he was

using his left hand more due to his right shoulder pain; his November 2016 injury to his right

shoulder when he fell due to a syncopal episode after a coughing spell; his November 2016 X-rays

of his right shoulder that showed no fracture or dislocation; his December 2016 follow-up visit

where he did not report shoulder ·pain and had an unremarkable physical. exam; Dr. Farhad's

February 2017 consultative exam, where Dr. Farhad observed decreased range of motion with the

right shoulder, amputated stumps for the second, third, and fourth fingers on his left hand, and

minimal functionality of the1 left hand; Dr. Melvin Clayton's March 2017 RFC assessment, in

which he concluded that Claimant can perform frequent overhead reaching, occasional handling

with the left hand, and no fingering; and Claimant's testimony.

        The ALJ summarized his discussion of Claimant's left hand and right shoulder impairments

as follows:

        The claimant has a history of right shoulder dysfunction with two surgeries for a
        tom ·rotator cuff during 2015. The claimant had improvement of movement and
        function after the second surgery, as noted in his physical therapy records. The
        claimant has reported continued residual pain and problems in lifting and carrying
        and reaching ·overhead, which have been fully considered. However, the claimant
        has had no further surgeries and no injections for pain. In October 2015, the
        claimant noted having less pain (B4F/81), and in January 2016 the claimant noted

                                                 11


           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 11 of 13
       an improvement of pain and function after physical therapy (B4F/23, 40, 43, 60).
       In February 2016, the claimant was noted to be independent in his self-care
       (B4F/34) .... The claimant has limitations due to missing digits on his left hand,
       with no related significant pain issues, which have been fully considered. . .. Many
       of the claimant's physical exams have been overall unremarkable, except for noted
       obesity (B4F/60; B6F/9, 47; BSF/2, 5-6, 10, 13; BlOF/2, 7, 10). Further, the
       claimant has a good range of daily activities, being able to perform his own hygiene,
       dress, feed himself, perform light household chores, mow the lawn with a riding
       mower, shop· for food, go out alone, and drive a car.

(R. 24).

       The ALJ thereby provided a sufficient basis for review of his RFC determination See

Juliano v. Saul, No. 7:19-CV-68-D, 2020 WL 3067269, at *6 (E.D.N.C. Apr. 30, 2020) ("TheALJ

did not specifically explain why he limited Claimant to frequent handling and fingering, as

opposed to occasional, in his narrative discussion. However, the ALJ's discussion of Claimant's

left hand impairment does not frustrate meaningful review."), adopted by 2020 WL 3066617

(E.D.N.C. June 8, 2020). The ALJ explained that he included the relevant limitations because

Claimant's pain and function improved over time following his shoulder surgeries and Claimant

can perform a range of daily activities. (R. 24). The ALJ thoroughly discussed the evidence and

built an accurate and logical bridge from the evidence to his conclusion; accordingly, he did not

err in failing to provide a function-by-function assessment of Claimant's abilities to lift, carry, and

handle. However, the ALJ's reconsideration of Dr. Farhad's opinion may affect the RFC, so the

ALJ should reconsider the RFC as necessary on remand.

                                        VI. CONCLUSION

       For the reasons stated above, Claimant's Motion for Judgment on the Pleadings [DE-15] is

ALLOWED, Defendant's Motion for Judgment on the Pleadings [DE-19] is DENIED, and this

matter is REMANDED to the Commissioner, pursuant to sentence four of § 405(g), for further

proceedings consistent with this Order.

                                                  12



           Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 12 of 13
So ordered, the 21st day of September 2020.



                                    R~
                                    United States Magistrate Judge




                                       13



    Case 5:19-cv-00568-RJ Document 21 Filed 09/21/20 Page 13 of 13
